DETAILED ACTION
The following Office action concerns Patent Application Number 16/564,563.  Claims 1-7, 9-21 are pending in the application.
Claims 12-20 have been withdrawn from consideration as being drawn to a non-elected invention.
The applicant’s amendment filed April 26, 2022 has been entered.
The previous rejection of claims 7 and 10 under 35 USC 112 is withdrawn in light of the applicant’s amendment.
The previous grounds of rejection of claims 1, 2, 5-7 and 9 under 35 USC 103 are withdrawn in light of the applicant’s amendment.
Allowable Subject Matter
Claim 10 is allowable over the closest prior art of Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al.  The references do not teach or suggest wrapping the polymer film around a rotating drum and supplying the nanowire dispersion to the surface of the polymer film and then press-bonding the nanowire film onto the electroconductive substrate.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that  the invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-7, 9 and 21 are rejected under 35 U.S.C. § 103 as being unpatentable over Takada (US 2011/0018424) in view of Uetani et al (US 4,220,694), Banik et al (US 2005/0065400), Lee et al (US 2021/006500) and Niwa et al (US 2013/0199732).
Takada teaches a method of making a transparent electrode, comprising coating a dispersion of metal nanowires on a polymer mold-release film, bonding the mold release film and the nanowire film to a transparent base film (substrate), and peeling off the mold-release film (abstract; par. 47, 78, 80, 84, 95).  The mold-release film contains a surface coating of a fluororesin release agent (par. 80).  The fluororesin release film corresponds to the claimed hydrophobic polymer film.   Fluororesins are known in the art to be hydrophobic (See Uetani et al, col. 3, lines 20-23).  The method of bonding the films together includes roller press bonding (par. 95).  The films are pressed between two rollers, which are equivalent to a fixing roller and a pressing roller (par. 95).
The transparent base (substrate) includes polysulfone (par. 33).  Polysulfone is known in the art to be electroconductive (See Banik et al, par. 58).  Polysulfone is also known in the art to be hydrophilic (See Lee et al, par. 77).  Therefore, the hydrophilic polysulfone base film has a higher hydrophilicity than the hydrophobic fluororesin release film.  The metal nanowires comprise silver and/or copper (par. 51, 100).  The metal nanowires are dispersed in ethanol solvent (par. 100).  The dispersion of nanowires is applied by spray coating or bar coating (par. 82).
Takada in view of Uetani et al, Banik et al and Lee et al does not teach that the fluororesin is polytetrafluoroethylene.
However, Niwa et al teaches a release film comprising polytetrafluoroethylene (par. 182).  
Takada teaches a fluororesin release film but does not teach a specific fluororesin (par. 80).  A person of ordinary skill in the art would have been motivated by design need for a specific fluororesin to combine the polytetrafluoroethylene of Niwa et al with the release agent of Takada in view of Uetani et al, Banik et al and Lee et al in order to obtain a known fluororesin release agent.
The references are silent with respect to the zeta potentials of the silver nanowires and the polytetra-fluoroethylene film.  However, the combination of teachings from cited references has rendered obvious the instantly claimed silver nanowires and polytetrafluoroethylene film.  Therefore, a person of ordinary skill in the art would reasonably expect the claimed zeta potentials to naturally arise.
Claim 4 is rejected under 35 U.S.C. § 103 as being unpatentable over Takada in view of Uetani et al, Banik et al, Lee et al, Niwa et al and Tsuchida et al (US 2013/0220218).
Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al teaches a method of making a transparent electrode which includes applying the nanowire dispersion by bar coating as described above.  Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al does not teach the details of the bar coating method.  
However, Tsuchida et al teaches a method of coating a liquid film on a surface by bar coating (abstract).  The method includes shifting a bar which is parallel and apart from the surface to form the film (Fig. 1 and 8, par. 32).  A person of ordinary skill in the art would have been motivated by design need to combine the bar coating method of Tsuchida et al with the bar coating method of Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al in order to obtain more specific instructions for performing a bar coating method.
Claim 11 is rejected under 35 U.S.C. § 103 as being unpatentable over Takada in view of Uetani et al, Banik et al, Lee et al, Niwa et al and Ueda (US 2017/0088938).
Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al teaches a method of making a transparent electrode as described above.  Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al does not teach that the substrate surface is inorganic.  
However, Ueda teaches a transparent electrode comprising a substrate coated with indium tin oxide (abstract; par. 18-19).  The indium tin oxide provides improved transparency and conductivity (par. 2).  A person of ordinary skill in the art would have been motivated to combine the indium tin oxide coating of Ueda with the transparent base substrate of Takada in view of Uetani et al, Banik et al, Lee et al and Niwa et al in order to obtain an electrode having improved transparency and conductivity.
Response to Arguments
The applicant provides data showing that the claimed zeta potentials of the nanowire film and the polymer film allow the nanowire film to be peeled off the polymer film.  However, Takeda specifically teaches peeling the nanowire film from the polymer film as discussed above.  Therefore, the zeta potentials of the films must be such as to allow separation of the films by peeling.
The applicant argues that the claimed zeta potentials would not have been expected to arise naturally because zeta potential can be modified by dispersants and the dispersion medium.  However, no dispersant is used in the claimed method nor is any dispersant required nor even suggested by Takeda.  Therefore, no change in zeta potential would be expected.  In addition, the instant specification teaches that the dispersion medium for measuring zeta potential is water, regardless of which dispersion medium is used in the process.  The fact that zeta potential would be different if measured in a different solvent has no bearing on the patentability of the instant claims.
Conclusion
The applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Examiner’s Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Young whose telephone number is (571) 270-5078.  The examiner can normally be reached Monday through Friday, 8:30 AM to 5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew, can be reached at 571-272-2817.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000./WILLIAM D YOUNG/Primary Examiner, Art Unit 1761                                                                                                                                                                                                        May 2, 2022